Citation Nr: 0809830	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.

2.  Entitlement to an assignment of an initial increased 
rating for diabetes mellitus, type II, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had over 20 years active duty service ending in 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in August 2005, and a substantive appeal was 
received in September 2005.

The veteran's notice of disagreement also expressed a desire 
to appeal a denial of service connection for circulation 
problem, left and right leg.  However, by rating decision in 
July 2005, service connection for these disabilities was 
granted.  .  


FINDINGS OF FACT

1.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is hypertension 
otherwise related to such service, or to the veteran's 
service-connected diabetes mellitus, Type II.   

2.  The veteran's service-connected diabetes mellitus, Type 
II, requires an oral hypoglycemic agent and a restricted 
diet, but does not require regulation of activities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is 
hypertension proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  The criteria for assignment of an initial rating in 
excess of 20 percent for diabetes mellitus, Type, II, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2004.  This letter dealt with claims for 
service connection.  In March 2006, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, any questions as to the appropriate 
disability rating for the service connection claim and 
effective dates to be assigned are rendered moot.  With 
regard to the diabetes rating issue, the March 2006 letter 
appears to have furnished appropriate notice regarding the 
manner of assigning disability ratings and effective dates.  
Both issues were subsequently readjudicated as evidenced by 
supplemental statements of the case.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of diabetes mellitus, type II, and 
the effect of that worsening on employment and daily life.  
The Board believes it significant that the veteran has been 
represented in the claims process by Disabled American 
Veterans, which organization represents numerous veterans.  
The Board believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  In fact, the 
veteran's March 2005 statement includes assertions as to the 
types of evidence necessary to show a worsening or increase 
in the severity of diabetes mellitus, type II.  The Board 
finds that the veteran has had actual knowledge of the 
elements outlined in Vazquez and that no useful purpose would 
be served by remanding to the RO to furnish notice as to 
elements of his claim which the veteran has already 
effectively been made aware of.  Such action would not 
benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains reports of VA examinations performed in October 2004 
and March 2007.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Hypertension

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
hypertension, as secondary to his service-connected diabetes 
mellitus, Type II.  Service connection is in effect for 
diabetes mellitus, Type II, rated 20 percent disabling 
effective April 23, 2003.  

A September 1956 service examination performed for induction 
purposes reflects the veteran's blood pressure reading as 
126/76.  On service examination performed for separation 
purposes in August 1976, the veteran's blood pressure reading 
was 144/82.  Service medical records do not reflect a 
diagnosis of hypertension.

Private medical records from Navcare dated in August 1988 
reflect an initial assessment of hypertension.  

The veteran underwent a VA examination in October 2004.  The 
examiner noted that the veteran had hypertension.  However, 
he had no nonvascular complications such as: no 
gastroparesis, no sexual dysfunction, no cerebrovascular 
disease and no coronary artery disease, no neuropathy, no eye 
disease with the exception of hypertension, and no heart 
disease.  No arteries and veins were involved.  There were no 
cardiovascular problems, retinopathy, skin diseases, or 
lesions on the extremities.  The monofilament test was 
perceived within normal limits.  Hemoglobin was within normal 
limits.  Evaluation of the kidney revealed no evidence of any 
nephropathy.  Blood urea nitrogen (BUN) was within normal 
limits, as was the ratio between BUN and creatine.  The 
creatine level was within normal limits and urinalysis showed 
no evidence of any abnormality, and no proteinuria.  The 
examiner noted that vascular complications, microvascular and 
macrovascular complications were very well known to be 
subject to diabetes mellitus.  However, the kidneys appeared 
to be within normal limits and there was no evidence for 
nephropathy as a result of renal artery stenosis.  For that 
reason, the examiner believed that the hypertension was not 
as likely as not due to diabetes mellitus.  

The veteran underwent another VA examination in March 2007.  
The examiner noted that the veteran had vascular problems in 
the form of hypertension.  The examiner noted that the 
hypertension was diagnosed coincident with the diabetes.  
Therefore, the examiner did not believe the two to be 
related.  

As set forth above, the veteran seeks service connection for 
hypertension.  Although VA medical treatment records reflect 
a current diagnosis of hypertension, there is no medical 
evidence to support that the disability is due to his active 
service or any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.  

Physical examinations performed during active service which 
reflect the veteran's blood pressure readings do not evidence 
high blood pressure or a diagnosis of hypertension.  Navcare 
treatment records reflect an assessment of hypertension in 
August 1988.  Accordingly, a diagnosis of hypertension was 
rendered nearly 12 years after separation from service.  
There is no medical evidence to support an etiological 
relationship to his period of active service.

The veteran has also claimed that his hypertension developed 
due to his service-connected diabetes mellitus, Type II.  
However, the October 2004 and March 2007 VA examiners opined 
that the veteran's hypertension was not related to his 
diabetes mellitus, Type II.  There is otherwise no medical 
evidence of record to support an etiological relationship, 
and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service, nor is there medical evidence of a causal 
relationship, between the veteran's hypertension and his 
service-connected diabetes mellitus, Type II.  Thus, service 
connection for hypertension is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Diabetes Mellitus, Type II

Criteria & Analysis

A December 2004 rating decision granted service connection 
for diabetes mellitus, and assigned a 20 percent disability 
rating under Diagnostic Code 7913, effective April 23, 2004.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected diabetes mellitus, Type II, 
has been rated by the RO under the provisions of Diagnostic 
Code 7913.  Under this regulatory provision, a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; and a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

It is clear from the record, and VA has acknowledged in 
previous rating decisions, that the veteran requires an oral 
hypoglycemic agent to regulate his diabetes and that he is on 
a restricted diet due to his diabetes. The determinative 
question in this appeal for a higher rating is whether there 
is a showing that the veteran's activities are regulated as 
part of the medical treatment prescribed for his diabetes.

VA treatment records from throughout the appeal period 
contain numerous references to prescribed treatments for the 
veteran's diabetes.  A June 2006 VA treatment report shows a 
treatment plan for the veteran's diabetes that featured diet 
restrictions, but makes no indication of regulation of 
activities.

The veteran underwent a VA examination in March 2007.  The 
examiner noted that the diabetes treatment was diet plus 
glyburide and some exercise.  It was noted that the veteran's 
diet was restricted for diabetic and low-cholesterol diet.  
It was also noted that the veteran had minimal restriction of 
his activities solely on the basis of diabetes.  However, he 
had to restrict his activities a great deal on the basis of 
complication of diabetes, which was peripheral vascular 
disease.  The Board notes here that separate disability 
evaluations have been assigned for peripheral vascular 
disease of each lower extremity, and those ratings already 
contemplate the resulting impairment.  To consider the 
impairment of the lower legs again in considering the proper 
rating for the separately service-connected diabetes would 
effectively amount to pyramiding.  See 38 C.F.R. § 4.14. 

It is clear from the record that the veteran experiences 
significant difficulties from multiple disabilities, 
including service-connected disabilities.  The Board 
sympathizes with the veteran and understands fully the 
contention advanced by him that his diabetes mellitus, Type 
II, is more severe than the currently assigned rating 
reflects.  The veteran, as a lay person, is competent to 
provide evidence regarding symptomatology, but is not 
competent to provide evidence determining the etiology or 
clinical severity of a medical disability; the Board must 
rely upon the conclusions of medical experts regarding 
etiology and clinical severity.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this case, there is simply no 
medical evidence showing that management of the veteran's 
diabetes mellitus, Type II, as prescribed by doctors, 
requires medical regulation of activities.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus, 
Type II, and there is no basis for assignment of a disability 
rating in excess of 20 percent.  The Board again emphasizes 
that although the veteran requires an oral hypoglycemic agent 
and a restricted diet, there is no persuasive evidence that 
the veteran's activities have been regulated by medical 
professionals in managing his diabetes mellitus, Type II.  As 
such, the veteran meets the criteria for a 20 percent rating 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the 
absence of persuasive evidence of regulation of activities, 
there is simply no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for hypertension as secondary to the 
service connected disability of diabetes mellitus, type II, 
is not warranted.  

An evaluation of initial increased rating in excess of 20 
percent for diabetes mellitus, type II, is not warranted.  

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


